
	

113 HR 1917 IH: United States-Cuba Normalization Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1917
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Ways and Means,
			 Energy and Commerce,
			 the Judiciary,
			 Financial Services,
			 Oversight and Government
			 Reform, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To lift the trade embargo on Cuba, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Cuba Normalization Act
			 of 2013.
		2.FindingsCongress finds that—
			(1)with the end of the cold war and the
			 collapse of the Soviet Union, Cuba is no longer a threat to the United States
			 or the Western Hemisphere;
			(2)the continuation of the embargo on trade
			 between the United States and Cuba that was declared in 1962 is not fulfilling
			 the purpose for which it was established;
			(3)in the former Soviet Union, the Eastern
			 bloc countries, China, and Vietnam, the United States is using diplomatic,
			 economic, cultural, academic, and scientific engagement to support its policy
			 of promoting democratic and human rights reforms;
			(4)extension to Cuba of unconditional normal
			 trade relations treatment would assist Cuba in developing its economy based on
			 free market principles and becoming competitive in the global
			 marketplace;
			(5)the United States can best support
			 democratic change and human rights in Cuba by promoting trade and commerce,
			 travel, communications, and cultural, academic, and scientific
			 exchanges;
			(6)expanding bilateral trade relations is
			 likely to promote further progress in Cuba on human rights and democratic rule
			 and assist Cuba in adopting regional and world trading rules and principles;
			 and
			(7)Cuba was one of the founding members of the
			 General Agreement on Tariffs and Trade in 1947 and is an original member of the
			 World Trade Organization, and extension of unconditional normal trade relations
			 treatment to Cuba would enable the United States to avail itself of all rights
			 under the World Trade Organization with respect to Cuba.
			3.Removal of
			 provisions restricting trade and other relations with Cuba
			(a)Authority for
			 Embargo and Sugar QuotaSection 620(a) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2370(a)) is repealed.
			(b)Trading With the
			 Enemy ActThe authorities conferred upon the President by section
			 5(b) of the Trading With the Enemy Act, which were being exercised with respect
			 to Cuba on July 1, 1977, as a result of a national emergency declared by the
			 President before that date, and are being exercised on the day before the
			 effective date of this Act, may not be exercised on or after such effective
			 date with respect to Cuba. Any regulations in effect on the day before such
			 effective date pursuant to the exercise of such authorities shall cease to be
			 effective on such date.
			(c)Exercise of
			 Authorities Under Other Provisions of Law
				(1)Removal of
			 prohibitionsAny prohibition
			 on exports to Cuba that is in effect on the day before the effective date of
			 this Act under the Export Administration Act of
			 1979 (as continued in effect under the International Emergency
			 Economic Powers Act) shall cease to be effective on such effective date.
				(2)Authority for
			 new restrictionsThe President may, on and after the effective
			 date of this Act—
					(A)impose export
			 controls with respect to Cuba under section 5, 6(j), 6(l), or 6(m) of the
			 Export Administration Act of 1979
			 (as continued in effect under the International Emergency Economic
			 Powers Act); and
					(B)exercise the
			 authorities the President has under the International Emergency Economic Powers
			 Act with respect to Cuba pursuant to a declaration of national emergency
			 required by that Act that is made on account of an unusual and extraordinary
			 threat, that did not exist before the enactment of this Act, to the national
			 security, foreign policy, or economy of the United States.
					(d)Cuban Democracy
			 ActThe Cuban Democracy Act of 1992 (22 U.S.C. 6001 and
			 following) is repealed.
			(e)Repeal of Cuban
			 Liberty and Democratic Solidarity (LIBERTAD) Act of 1996
				(1)RepealThe
			 Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 is
			 repealed.
				(2)Conforming
			 amendments(A)Section 498A of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2295a) is amended—
						(i)in subsection (a)(11) by striking
			 and intelligence facilities, including the military and intelligence
			 facilities at Lourdes and Cienfuegos, and inserting
			 facilities,;
						(ii)in subsection (b)—
							(I)in paragraph (4), by adding
			 and after the semicolon;
							(II)by striking paragraph (5); and
							(III)by redesignating paragraph (6) as
			 paragraph (5); and
							(iii)by striking subsection
			 (d).
						(B)Section 498B(k) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2295b(k)) is amended by striking paragraphs (3) and (4).
					(C)Section 1611 of title 28, United
			 States Code, is amended by striking subsection (c).
					(D)Sections 514 and 515 of the
			 International Claims Settlement Act of 1949 (22 U.S.C. 1643l and 1643m) are
			 repealed.
					(f)Trade Sanctions
			 Reform and Export Enhancement Act of 2000The Trade Sanctions
			 Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) is
			 amended—
				(1)in section
			 906(a)(1) (22 U.S.C. 7205(a)(1))—
					(A)by striking
			 Cuba,; and
					(B)by inserting
			 (other than Cuba) after to the government of a
			 country;
					(2)in section 908 (22 U.S.C. 7207)—
					(A)by striking
			 subsection (b);
					(B)in subsection
			 (a)—
						(i)by
			 striking Prohibition and all that follows
			 through (1) In
			 general.— and inserting In General.—;
						(ii)by
			 striking for exports to Cuba or;
						(iii)by
			 striking paragraph (2); and
						(iv)by
			 redesignating paragraph (3) as subsection (b) (and conforming the margin
			 accordingly); and
						(C)in subsection (b)
			 (as redesignated), by striking paragraph (1) and inserting
			 subsection (a);
					(3)by striking
			 section 909 (22 U.S.C. 7208);
				(4)by striking
			 section 910 (22 U.S.C. 7209); and
				(5)by redesignating
			 section 911 as section 909.
				(g)Repeal of
			 Prohibition on Transactions or Payments With Respect to Certain United States
			 Intellectual PropertySection 211 of the Department of Commerce
			 and Related Agencies Appropriations Act, 1999 (as contained in section 101(b)
			 of division A of Public Law 105–277; 112 Stat. 2681–88) is repealed.
			(h)Termination of
			 Denial of Foreign Tax Credit With Respect to CubaSubparagraph
			 (A) of section 901(j)(2) of the Internal Revenue Code of 1986 (relating to
			 denial of foreign tax credit, etc., with respect to certain foreign countries)
			 is amended by adding at the end the following new flush sentence:
				
					Notwithstanding the preceding
				sentence, this subsection shall not apply to Cuba after the date which is 60
				days after the date of the enactment of this
				sentence..
			(i)Sugar Quota
			 Prohibition Under Food Security Act of 1985Section 902(c) of the
			 Food Security Act of 1985 is repealed.
			4.Telecommunications
			 equipment and facilitiesAny
			 common carrier within the meaning of section 3 of the
			 Communications Act of 1934 (47 U.S.C.
			 153) is authorized to install, maintain, and repair telecommunications
			 equipment and facilities in Cuba, and otherwise provide telecommunications
			 services between the United States and Cuba. The authority of this section
			 includes the authority to upgrade facilities and equipment.
		5.Travel
			(a)In
			 GeneralTravel to and from Cuba by individuals who are citizens
			 or residents of the United States, and any transactions ordinarily incident to
			 such travel, may not be regulated or prohibited if such travel would be lawful
			 in the United States.
			(b)Transactions
			 Incident to TravelAny transactions ordinarily incident to travel
			 which may not be regulated or prohibited under subsection (a) include, but are
			 not limited to—
				(1)transactions
			 ordinarily incident to travel or maintenance in Cuba; and
				(2)normal banking
			 transactions involving foreign currency drafts, traveler’s checks, or other
			 negotiable instruments incident to such travel.
				6.Direct mail
			 delivery to CubaThe United
			 States Postal Service shall take such actions as are necessary to provide
			 direct mail service to and from Cuba, including, in the absence of common
			 carrier service between the 2 countries, the use of charter providers.
		7.Negotiations with
			 Cuba
			(a)NegotiationsThe
			 President should take all necessary steps to conduct negotiations with the
			 Government of Cuba—
				(1)for the purpose of
			 settling claims of nationals of the United States against the Government of
			 Cuba for the taking of property by such government; and
				(2)for the purpose of
			 securing the protection of internationally recognized human rights.
				(b)DefinitionsAs
			 used in this section, the terms national of the United States and
			 property have the meanings given those terms in section 502 of the
			 International Claims Settlement Act of 1949 (22 U.S.C. 1643a).
			8.Extension of
			 nondiscriminatory trade treatment
			(a)Sense of
			 Congress
				(1)In
			 generalIt is the sense of the Congress that—
					(A)the United States
			 should promote democratic change and economic reform by normalizing trade
			 relations with Cuba; and
					(B)upon the enactment
			 of this Act, it will no longer be necessary for the United States to continue
			 to use article XXI of the GATT 1994 with respect to Cuba, understanding that
			 the President retains full authority to invoke article XXI of the GATT 1994 and
			 comparable provisions in other Uruguay Round Agreements in the future in all
			 appropriate circumstances.
					(2)DefinitionsIn
			 this section, the term GATT 1994 and Uruguay Round
			 Agreements have the meanings given those terms in section 2 of the
			 Uruguay Round Agreements Act (19 U.S.C. 3501).
				(b)Extension of
			 nondiscriminatory treatment to the products of cuba
				(1)Harmonized
			 tariff schedule amendmentsGeneral note 3(b) of the Harmonized
			 Tariff Schedule of the United States is amended—
					(A)by striking
			 to section 401 of the Tariff Classification Act of 1962,;
			 and
					(B)by striking
			 Cuba.
					(2)Repeal of
			 section 401 of the tariff classification act of 1962Section 401
			 of the Tariff Classification Act of 1962 (76 Stat. 78) is repealed.
				(3)Termination of
			 application of title iv of the trade act of 1974 to cuba
					(A)Extension of
			 nondiscriminatory treatmentNondiscriminatory treatment (normal
			 trade relations treatment) shall apply to the products of Cuba.
					(B)Termination of
			 application of title ivTitle IV of the Trade Act of 1974 (19
			 U.S.C. 2101 et seq.) shall cease to apply to Cuba.
					(4)Effective
			 dateThis section, and the amendments and repeal made by this
			 section, shall apply with respect to goods entered, or withdrawn from warehouse
			 for consumption, on or after the 15th day after the effective date of this
			 Act.
				(c)Report to
			 congressThe President shall submit to the Congress, not later
			 than 18 months after the date of the enactment of this Act, a report on trade
			 relations between the United States and Cuba.
			9.Prohibition on
			 limiting annual remittances
			(a)In
			 generalExcept as provided in
			 subsection (b), the Secretary of the Treasury may not limit the amount of
			 remittances to Cuba that may be made by any person who is subject to the
			 jurisdiction of the United States, and the Secretary shall rescind all
			 regulations in effect on the date of enactment of this Act that so limit the
			 amount of those remittances.
			(b)Statutory
			 constructionNothing in subsection (a) may be construed to
			 prohibit the prosecution or conviction of any person committing an offense
			 described in section 1956 of title 18, United States Code (relating to the
			 laundering of monetary instruments) or section 1957 of such title (relating to
			 engaging in monetary transactions in property derived from specific unlawful
			 activity).
			10.Removal of Cuba
			 from State Sponsors of Terrorism List
			(a)In
			 generalNotwithstanding the
			 provisions of law described in subsection (b), any determination of the
			 Secretary of State in effect on the date of the enactment of this Act that the
			 Government of Cuba has repeatedly provided support for acts of international
			 terrorism pursuant to such provisions of law is hereby rescinded.
			(b)Provisions of
			 law describedThe provisions of law referred to in subsection (a)
			 are section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371),
			 section 40 of the Arms Export Control Act (22 U.S.C. 2780), and section 6(j) of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)).
			(c)Effective
			 dateThis section shall take effect on the effective date of this
			 Act.
			11.Statement of
			 policy calling for release of Alan Phillip Gross
			(a)FindingsCongress finds the following:
				(1)The Government of Cuba has signed the
			 International Covenant on Civil and Political Rights.
				(2)On November 23,
			 2012, the United Nations Human Rights Council’s Working Group on Arbitrary
			 Detention published Opinion No. 69/2012 stating The imprisonment of Mr.
			 Alan Phillip Gross by the justice system of the Republic of Cuba is
			 arbitrary..
				(b)Statement of
			 policyIt shall be the policy of the United States to—
				(1)call for the
			 immediate and unconditional release of United States citizen Alan Phillip
			 Gross; and
				(2)urge the
			 Government of Cuba in the meantime to provide all appropriate diagnostic and
			 medical treatment to address the full range of medical issues facing Mr. Gross
			 and to allow him to choose a doctor to provide him with an independent medical
			 assessment.
				12.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect—
			(1)60 days after the
			 date of the enactment of this Act, or
			(2)60 days after the
			 date on which the President certifies to Congress that United States citizen
			 Alan Phillip Gross has been released from the custody of the Government of
			 Cuba,
			whichever
			 occurs later.
